Exhibit 10.1



 

 

[image_001.jpg] 



 

SBA Loan # 1750627301 SBA Loan Name

KBS Builders, Inc.

Date April 30, 2020 Loan Amount $ 822,200.00 Interest Rate Fixed rate at 1.00%
per annum Borrower KBS Builders, Inc. Operating Company N/A Lender Bremer Bank,
National Association        

 

 

 

1.PROMISE TO PAY:

 

In return for the Loan, Borrower promises to pay to the order of Lender the
amount of

 

eight hundred twenty-two thousand two hundred dollars and zero
cents                         Dollars,

 

interest on the unpaid principal balance, and all other amounts required by this
Note.

 

2.DEFINITIONS:

“Collateral” means any property taken as security for payment of this Note or
any guarantee of this Note.
“Guarantor” means each person or entity that signs a guarantee of payment of
this Note.

“Loan” means the loan evidenced by this Note.

“Loan Documents” means the documents related to this loan signed by Borrower,
any Guarantor, or anyone who pledges collateral.

“SBA” means the Small Business Administration, an Agency of the United States of
America.

1

 



 



3.PAYMENT TERMS:

 

Borrower must make all payments at the place Lender designates. The payment
terms for this Note are:

 

The interest rate on this Note will be fixed at one percent (1.00%) per annum.

 

By execution hereof, Borrower acknowledges and agrees that all, or a portion of,
the principal balance of the loan may be forgiven, which forgiveness is subject
to the terms and conditions of the Coronavirus Aid, Relief, and Economic
Security Act, as amended (the "CARES Act"), the Interim Final Rule related to
the Paycheck Protection Program (issued by the U.S. Small Business
Administration ("SBA") on April 2, 2020), and the Paycheck Protection Program
Borrower Application Form 2483, and all documents related thereto, submitted by
Borrower to Lender.

 

Borrower further acknowledges and agrees that Borrower shall submit an
application to Lender for forgiveness of the loan pursuant to the requirements
of the the CARES Act and the Interim Final Rule. Borrower further acknowledges
and agrees that any portion of the loan not forgiven shall be due and payable on
or before a date that is two (2) years from the date of this Note (the "Maturity
Date"), and such unforgiven principal and interest balance of the loan shall be
paid pursuant to the payment terms set forth below. Borrower shall hold Lender
harmless against any and all claims related to, or arising out of, the
non-forgiveness of the loan or any portion thereof.

 

No payments are due on this loan for 6 months from the date of first
disbursement of this loan. Interest will continue to accrue during the deferment
period. Commencing seven (7) months from the date of this Note, unless fully
forgiven prior thereto, Borrower shall pay to Lender monthly principal and
interest payments, each in an amount that would fully amortize the unpaid
principal balance of this Note over the then remaining term of this Note
("Monthly Installment").

The Monthly Installment shall be due and payable on the same day of each
subsequent calendar month. All remaining amounts shall be fully due and payable
on the Maturity Date.

 

Lender shall apply each Monthly Installment and other payment first to pay
interest accrued to the day Lender receives the payment, then to pay any late
fees, and shall apply any remaining amount of each Monthly Installment to the
outstanding principal balance.

 

Borrower may prepay the principal under this Note at any time and from time to
time, in whole or in part, without premium or penalty. No partial prepayment
shall postpone the due date of any Monthly Installment or reduce the amount of
any such Monthly Installment unless Lender agrees otherwise in writing.

 

Late Charge: If a payment on this Note is more than 10 days late, Lender may
charge Borrower a late fee of up to 5.00% of the unpaid portion of the regularly
scheduled payment.

 

Borrower expressly acknowledges, agrees, and understands that this Note was made
pursuant to the rules and requirements set forth under the Paycheck Protection
Program as described in the CARES Act and the Interim Final Rule related to the
Paycheck Protection Program (issued by the U.S. Small Business Administration on
April 2, 2020), and that the SBA has the right and ability to interpret the
CARES Act and to change and revise certain rules, policies and requirements
under the Paycheck Protection Program. Borrower agrees to provide and/or execute
all new, revised, amended and updated information, signatures, and documentation
that Lender may request and require in order to comply with SBA’s rules and
requirements under the Paycheck Protection Program or any other applicable SBA
loan program. Additionally, Borrower hereby expressly grants Lender the
unilateral authority to adjust the Maturity Date, amortization period and/or
amount of the Monthly Installment to the extent necessary for Lender to comply
with any new or revised rules, regulations, requirements or policies issued by
the SBA and related to the Paycheck Protection Program.

2

 



4.DEFAULT:

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower or Operating Company:

A.Fails to do anything required by this Note and other Loan Documents;

B.Defaults on any other loan with Lender;

C.Does not preserve, or account to Lender’s satisfaction for, any of the
Collateral or its proceeds;

D.Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;

E.Makes, or anyone acting on their behalf makes, a materially false or
misleading representation to Lender or SBA;

F.Defaults on any loan or agreement with another creditor, if Lender believes
the default may materially affect Borrower’s ability to pay this Note;

G.Fails to pay any taxes when due;

H.Becomes the subject of a proceeding under any bankruptcy or insolvency law;

I.Has a receiver or liquidator appointed for any part of their business or
property;

J.Makes an assignment for the benefit of creditors;

K.Has any adverse change in financial condition or business operation that
Lender believes may materially affect Borrower’s ability to pay this Note;

L.Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender’s prior written consent; or

M.Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower’s ability to pay this Note.

  

5.LENDER’S RIGHTS IF THERE IS A DEFAULT:

 

Without notice or demand and without giving up any of its rights, Lender may: 

 

A.Require immediate payment of all amounts owing under this Note;

B.Collect all amounts owing from any Borrower or Guarantor;

C.File suit and obtain judgment;

D.Take possession of any Collateral; or

E.Sell, lease, or otherwise dispose of, any Collateral at public or private
sale, with or without advertisement.

 

6.LENDER’S GENERAL POWERS:

 

Without notice and without Borrower’s consent, Lender may:

 

A.Bid on or buy the Collateral at its sale or the sale of another lienholder, at
any price it chooses;

B.Incur expenses to collect amounts due under this Note, enforce the terms of
this Note or any other Loan Document, and preserve or dispose of the Collateral.
Among other things, the expenses may include payments for property taxes, prior
liens, insurance, appraisals, environmental remediation costs, and reasonable
attorney’s fees and costs. If Lender incurs such expenses, it may demand
immediate repayment from Borrower or add the expenses to the principal balance;

C.Release anyone obligated to pay this Note;

D.Compromise, release, renew, extend or substitute any of the Collateral; and

E.Take any action necessary to protect the Collateral or collect amounts owing
on this Note.

3

 

7.WHEN FEDERAL LAW APPLIES:

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.

 

8.SUCCESSORS AND ASSIGNS:

 

Under this Note, Borrower and Operating Company include the successors of each,
and Lender includes its successors and assigns.

 

9.GENERAL PROVISIONS:

 

A.All individuals and entities signing this Note are jointly and severally
liable.

B.Borrower waives all suretyship defenses.

C.Borrower must sign all documents necessary at any time to comply with the Loan
Documents and to enable Lender to acquire, perfect, or maintain Lender’s liens
on Collateral.

D.Lender may exercise any of its rights separately or together, as many times
and in any order it chooses. Lender may delay or forgo enforcing any of its
rights without giving up any of them.

E.Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note.

F.If any part of this Note is unenforceable, all other parts remain in effect.

G.To the extent allowed by law, Borrower waives all demands and notices in
connection with this Note, including presentment, demand, protest, and notice of
dishonor. Borrower also waives any defenses based upon any claim that Lender did
not obtain any guarantee; did not obtain, perfect, or maintain a lien upon
Collateral; impaired Collateral; or did not obtain the fair market value of
Collateral at a sale.

4

 

10.STATE-SPECIFIC PROVISIONS:

 

None

5

 



 

11.BORROWER’S NAME(S) AND SIGNATURE(S):

 

By signing below, each individual or entity becomes obligated under this Note as
Borrower.

 

Borrower: KBS Builders, Inc.

 

                        E-SIGNED by Jeff Sanborn

By: on 04-30-2020- 18:06:25 GMT

 

Name and Title: Jeff Sanborn

                           CFO

 

6

